Citation Nr: 0711996	
Decision Date: 04/25/07    Archive Date: 05/01/07

DOCKET NO.  03-22 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
diabetes mellitus, type II.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.

4.  Entitlement to a compensable evaluation for residuals of 
a fracture of the distal portion of the second toe of the 
right foot. 


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1951 to 
November 1955.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision by the 
Department of Veterans Affairs (VA) Phoenix, Arizona, 
Regional Office (RO), that denied the veteran's claims for 
service connection for diabetes mellitus, type II, tinnitus, 
and a right ear hearing loss, as well as a compensable 
evaluation for the veteran's service-connected right foot 
disorder.  Service connection for a bilateral hearing loss, 
rated noncompensably disabling, was subsequently granted by 
the RO in September 2004.

The issues of service connection for high blood pressure as 
secondary to the service-connected right foot disorder, as 
well as service connection for gastroesophageal reflux 
disease, and chancroid circumcision (claimed as lesions) were 
subjects of the statement of the case provided to the veteran 
in July 2003.  These issues were withdrawn by him during his 
February 2005 hearing at the RO before the undersigned.  See 
38 C.F.R. § 20.204 (2006).  Accordingly, these issues will 
not be addressed by the Board herein.

The issue of whether new and material evidence has been 
submitted to reopen a previously denied claim of entitlement 
to service connection for diabetes mellitus II is addressed 
in the REMAND portion of the decision below and is remanded 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.


FINDINGS OF FACT

1.  The objective and probative medical evidence of record 
preponderates against a finding that any currently diagnosed 
tinnitus is related to the veteran's period of active 
military service.

2.  The veteran's hearing loss is productive of hearing 
acuity that equates to Level I hearing loss in the right ear 
and Level I hearing loss in the left ear.

3.  The objective medical evidence demonstrates that the 
veteran's service-connected residuals fracture of the second 
toe of the right foot are not manifested by any clinical 
findings and are currently asymptomatic.


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. § 3.303 (2006). 

2.  The schedular criteria for an initial compensable 
evaluation for bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 4.85, 4.86, Diagnostic Code 6100 (2006).

3.  The schedular criteria for a compensable evaluation for 
the residuals of a fracture of the distal portion of the 
second toe of the right foot have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.31, 4.40, 4.45, 4.71a, Diagnostic Code 5284 
(2006). 





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

Under 38 U.S.C.A. § 5102, VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., proof of 
veteran status, existence of a current disability, evidence 
of a relationship, or nexus, between a current disability and 
service, the degree of disability, and the effective date of 
any disability benefits.  The veteran must also be notified 
to submit all evidence in his possession, what specific 
evidence he is to provide, and what evidence VA will attempt 
to obtain.  

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and, in some cases, affording VA examinations.  
38 U.S.C.A. § 5103A.

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided to the veteran in 
February and August 2002, and in April and November 2004, 
fulfills the provisions of 38 U.S.C.A. § 5103(a) save for a 
failure to provide notice of the type of evidence necessary 
to establish effective dates for the disabilities on appeal, 
or, in the case of the service connection claim for tinnitus, 
a disability rating as well.  The failure to provide notice 
of the type of evidence necessary to establish effective 
dates and a disability rating is harmless because the 
preponderance of the evidence is against the veteran's claims 
and any question as to this point is moot.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Under 38 U.S.C.A. § 5103(a), notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Here, the Board finds that any defect with respect to the 
timing of the notice required was harmless error.  Although 
notice was not completely provided to the appellant until 
after the initial adjudication, he was not prejudiced.  The 
content of the notice, in February and August 2002, and in 
April and November 2004 correspondence, provided to the 
appellant, taken together fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  The veteran was 
thereafter afforded every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices.  Hence, the actions taken by VA cured the error in 
the timing of notice.  Further, the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims before adjudication.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to decide this appeal.

To the extent that there was any deficiency in the content of 
the notice to the veteran, the Board notes that notification 
does not require an analysis of the evidence already 
contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d. (Fed. 
Cir. 2006), aff'd, 20 Vet. App. 537 (2006).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  Hence, VA has 
fulfilled its statutory duties to assist the appellant in the 
prosecution of his claims.  To the extent that VA has failed 
to fulfill any duty to notify and assist the veteran, that 
error is harmless since there is no evidence the error 
reasonably affects the fairness of the adjudication.  ATD 
Corp. v. Lydall, Inc. 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Factual Background

The veteran's service medical records are negative for 
complaints or diagnoses of, or treatment for, diabetes 
mellitus or tinnitus.  Chronological service medical records 
do show that in August 1952, the veteran was noted to have 
dropped 40 pounds on his "left" foot.  An x-ray of the 
right foot in August 1952 was interpreted to show a definite 
cut fracture of the distal phalanx of the right second toe.  
On the veteran's November 1955 medical examination for 
service discharge, a clinical evaluation of the veteran's 
ears found no abnormality.  Laboratory studies included a 
urinalysis, which was negative for sugar.

On his initial post-service VA examination in September 1998 
the veteran informed his examiner of noise exposure in 
service and that subsequent to service he has had a gradual 
loss of hearing.  Physical examination of the veteran's ears 
found no evidence of active ear disease, no evidence of 
infection of the middle or inner ear, and no evidence of 
disease affecting any function other than hearing.  An 
audiological evaluation of the veteran's hearing was noted to 
reveal essentially flat sensorineural hearing loss, 
bilaterally, with a slight accentuation at the high 
frequencies, and of moderate to severe intensity.  Bilateral 
sensorineural hearing loss and tinnitus, secondary to 
bilateral sensorineural hearing loss were diagnosed.

On VA general medical examination in September 1998, the 
veteran reported a fracture of the right great toe in 
service, when a heavy object fell on it.  He also reported 
that three years ago, his physician found diabetes mellitus 
that was treated with oral medication.  On physical 
examination, the veteran was noted to be in no acute distress 
and to have a normal gait without any assistive device.  He 
normally moved about the examining room, undressed, dressed, 
and mounted and dismounted the examining table.  He was able 
to hop on either foot, heel and toe walk, and squat and 
rise.  There were no clinical findings referable to the 
second toe of the right foot.  Following examination, 
residual discomfort of the right great toe with full range of 
motion and type II diabetes mellitus were the diagnoses.

Service connection for residuals of a fracture of the distal 
portion of the second toe of the right foot was established 
by an RO rating action dated in October 1998.  This disorder 
was rated as noncompensably disabling under Diagnostic Code 
5299-5284 of VA's Schedule for Rating Disabilities (Rating 
Schedule).

A February 2002 VA orthopedic examination report, in 
connection with his current claim, indicates that the veteran 
reported that he sustained a fracture of his right foot in 
service and believed that it was the large toe that was 
involved, not the second toe.  He said that currently he had 
daily pain in the large toe and first ray.  There was no 
swelling and he did not use any ambulatory aids.  On physical 
examination, the veteran demonstrated a slight to moderate 
right foot limp.  Capillary circulation in the toes was 
normal.  There was slight plus tenderness of the proximal 
phalanx of the large toe and distal first metatarsal.  There 
was no tenderness of the second toe.  The examiner noted that 
an x-ray of the toe of the right foot in September 1998 did 
not disclose any residual fracture anywhere in the toes of 
the right foot.  It was further noted that that if there had 
been any fractures of the large or second toe, they had 
healed.  Mild degenerative joint disease of the first 
metatarsophalangeal (MTP) joint was diagnosed.

VA outpatient treatment records, compiled between June 2001 
and July 2002, show that the veteran received periodic 
preventive health management and counseling by a VA nutrition 
specialist in connection with his diabetes mellitus and high 
blood pressure.  In October 2001, the veteran complained of 
pain in the great toe on the left when he walked.  
Examination of the extremities was negative for leg edema.  
Pedal pulses were palpable.  There was normal sensation to 
light touch of both feet and his gait was normal.

On VA examination in December 2003, the examiner noted that 
an x-ray of the veteran's right foot taken during service 
described a fracture of the distal phalanx of the second 
toe.  He noted that excellent healing had occurred but that 
approximately five years ago the veteran had developed pain 
at the metacarpal phalangeal (MP) joint and just proximal to 
this on the right foot at the second metatarsal.  It was 
noted that this disturbed him from walking fast or walking on 
his toes.  The veteran reported no swelling, heat, or 
redness.  There were no reported recent flare-ups.  It was 
noted that the veteran was presently retired and did a fair 
amount of walking.  Medical history included the veteran's 
report that he was a diabetic for 10 years.  

On examination, it was noted that the veteran demonstrated a 
slight limp on the right foot and that he walked slowly.  
Sensation in both feet was normal.  There was good range of 
motion of the ankle and foot and normal sensation of both 
feet.  Exquisite tenderness was noted at the neck of the 
right second metatarsal bone and also at the MP joint.  There 
was no tenderness, deformity, or swelling of the right second 
toe, per se.  Motions of the MP joints of both feet were 
essentially within normal limits, though the first MP joints 
had slight limitation of flexion and extension.  An x-ray of 
the right foot was interpreted to reveal minimal degenerative 
changes, vascular calcifications, and incipient hallux 
valgus.  Old fracture, distal phalanx of the right second toe 
was the diagnosis.  The examiner also noted that the veteran 
suffered from symptoms of metatarsalgia, which appeared 
unrelated to his right second toe fracture.  The examiner 
opined that it was not at least as likely as not that the 
current right foot impairment, which was slight, was related 
to the right foot injury the veteran sustained in service.

On a VA examination in January 2004, the veteran reported 
being on a flight line in service with exposure to jet engine 
noise without the benefit of any hearing protective devices.  
He also reported noise exposure in Korea to weapons fire.  He 
reported no noise exposure of any consequence after service.  
He said that he has had tinnitus in both ears for about 4 to 
5 years, and that it was progressing.  Following a physical 
examination of the veteran's ear and a review of the 
veteran's medical examination at service separation, the 
examiner stated that, by history, it was as likely as not 
that some of his hearing loss was likely as not a result of 
his military service.  The examiner further stated that the 
veteran's tinnitus was not as likely as not a result of his 
military service.

On a VA audiological evaluation in January 2004, an 
audiologist certified that in the right ear pure tone 
thresholds at 1,000, 2,000, 3,000, and 4,000 hertz were 15, 
40, 55, and 60 decibels, respectively, for an average four-
frequency decibel loss of 43 decibels.  Pure tone thresholds 
in the left ear, at corresponding frequencies, were 15, 40, 
60, and 65 decibels for a four-frequency average of 45 
decibels.  Speech recognition ability was 92 percent, 
bilaterally.  High frequency sensorineural hearing loss, 
bilaterally, was diagnosed.

At his hearing in February 2005, the veteran testified that 
he had diabetes mellitus, which had been diagnosed twelve 
years ago and expressed a belief that this disorder resulted 
from his exposure to chemicals in-service.  He further stated 
that his hearing loss and tinnitus originated in service as a 
result of noise exposure stemming from flight line duties.  
He also testified that his right toe disorder impeded his 
ability to walk for any distance.

III. Legal Analysis

A. Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if preexisting such 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Here there is no medical evidence documenting that the 
veteran had tinnitus in service or for many years 
thereafter.  While the veteran testified that he had tinnitus 
in service, when examined by VA in January 2004, the veteran 
dated the onset of this disorder to about 1999, more than 
four decades following his separation from military service.  
This gap in the evidentiary record weighs strongly against 
this claim on the basis of continuity of symptomatology.  See 
Mense v. Derwinski, 1 Vet. App. 354 (1991).  

The absence of treatment records suggesting complaints or 
findings of tinnitus for many years after service is 
probative evidence that tinnitus did not have its onset in 
service or is due to acoustic trauma therein.  In essence, 
the first clinical documentation of tinnitus, approximately 
forty years after discharge from service, is too remote in 
time from service to support the claim that it is related to 
service absent medical evidence to the contrary.  Such 
objective evidence has not been presented.  In fact, the 
veteran's VA examiner in January 2004 concluded that the 
veteran's tinnitus is not attributable to his service.  

In addition, the veteran does not meet the burden of 
presenting evidence as to medical cause and effect, or a 
diagnosis, merely by presenting his own statements, because 
as a layperson he is not competent to offer medical opinions.  
The United States Court of Appeals for Veterans Claims 
(hereinafter referred to as "the Court") has made this 
clear in numerous cases.  See, e.g., Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992); see also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge"), aff'd 
sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), 
cert. denied, 119 S. Ct. 404 (1998)..  There is no evidence 
showing, and the veteran does not assert, that he has had 
sufficient medical training to provide competent medical 
evidence as to the etiology of his claimed tinnitus.

The Board finds a lack of competent medical evidence to 
warrant a favorable decision.  The Board is not permitted to 
engage in speculation as to medical causation issues, but 
"must provide a medical basis other than its own 
unsubstantiated conclusions to support its ultimate 
decision."  Smith v. Brown, 8 Vet. App. 546, 553 (1996).  
Here, the appellant has failed to submit competent medical 
evidence to provide a nexus between any in-service injury or 
disease and the conditions that caused and contributed to his 
currently claimed tinnitus.  The preponderance of the 
evidence is therefore against the appellant's claim of 
entitlement to service connection for tinnitus.

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999); 38 C.F.R. § 3.102.  However, when the evidence for 
and against a claim is not in equipoise, then there is a 
preponderance of evidence either for or against the claim, 
there is no reasonable doubt, and the doctrine is 
inapplicable.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  
Based upon the evidence of record, service connection for 
tinnitus is not warranted.

B. Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings, which represent, as far can be 
practically determined, the average impairment of earning 
capacity resulting from disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration involves the propriety 
of the initial evaluations assigned, such as here, evaluation 
of the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged ratings" 
is required.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

Moreover, pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (2006).  Therefore, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.

When the requirements for a compensable rating of a 
diagnostic code are not shown, a 0 percent rating is 
assigned.  38 C.F.R. § 4.31. (2006).


1. Compensable Evaluation for Bilateral Hearing Loss

The veteran's oral and written statements regarding the 
effect that his service-connected bilateral hearing loss has 
had on his life have been duly noted by the Board.  In 
evaluating service-connected hearing impairment, however, 
disability ratings are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Acevedo-
Escobar v. West, 12 Vet. App. 9, 10 (1998); Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

Effective June 10, 1999, certain regulatory changes were made 
to the criteria for evaluating audiological disabilities.  
See 64 Fed. Reg. 25,202-210 (1999) (now codified at 38 C.F.R. 
§§ 4.85- 4.87 (2006)).  The veteran's current claim for 
service connection for his bilateral hearing loss was 
received at the RO after June 1999, so the new regulations 
are for application.

The Board further observes that summary information 
accompanying the regulatory changes to the rating criteria 
for evaluating audiologic disabilities specifically indicates 
that, except for certain "unusual patterns of hearing 
impairment", the regulatory changes do not constitute 
liberalizing provisions.  38 C.F.R. § 4.86.  The "unusual 
patterns of hearing impairment" include cases where the pure 
tone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, or 
where the pure tone thresholds are 30 decibels or less at 
1000 Hertz and 70 decibels or more at 2000 Hertz.  The 
evidence of record indicates that the veteran's bilateral 
hearing loss pattern does not fit the requirements of an 
unusual pattern of hearing impairment.

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent disabling, based upon organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry testing in the frequencies 1000, 2000, 3000, and 
4000 Hertz per second.  The Rating Schedule establishes 
eleven different auditory acuity levels, designated from 
Level I for essentially normal auditory acuity to Level XI 
for profound deafness.  38 C.F.R. §§ 4.85, 4.87, DC 6100.

On his most recent VA audiological evaluation in January 
2004, pure tone threshold average in the right ear was 43 
decibels and in the left ear 45 decibels.  Speech recognition 
ability was 92 percent correct in the right ear and in the 
left ear.  These findings correspond to Level I hearing in 
the right ear and Level I hearing in the left ear, under 
Table VI, and warrant a noncompensable disability evaluation 
under Table VII.   Diagnostic Code 6100.  

The Board has carefully considered the veteran's contentions 
in this matter.  The Rating Schedule, however, provides the 
criteria for rating hearing loss.  Applying the veteran's 
recent audiometric results to Table VI and VII of 38 C.F.R. § 
4.85 results in a noncompensable rating for the service- 
connected bilateral hearing loss. We appreciate the veteran's 
concern that he is unable to hear softly spoken conversation 
but no specific compensation is provided based upon such 
inability.  Our sympathy is with the veteran.

Further, the Board has carefully reviewed the entire record 
in this case, and does not find the evidence to be so evenly 
balanced that there is reasonable doubt as to any material 
issue regarding the matter of an initial compensable rating 
for the service-connected bilateral hearing loss.  The 
preponderance of the objective medical evidence is clearly 
against the claim.  38 U.S.C.A. § 5107(b).

Finally we note that, in view of the holding in Fenderson, 
supra, the Board has considered whether the veteran is 
entitled to a "staged" rating for his service-connected 
bilateral hearing loss, as the Court indicated can be done in 
this type of case.  Based upon the record, we find that at no 
time since the veteran filed his original claim for service 
connection has the disability on appeal been more disabling 
than as currently rated under the present decision of the 
Board.



2. Compensable Evaluation for the Residuals of a Fracture of 
the Second Toe of the Right Foot

In evaluating the veteran's claim for a compensable 
evaluation for his service-connected residuals of a fracture 
of the right second toe, the Board has taken into 
consideration the most recent medical findings in light of 
the applicable provisions of the rating schedule as well as 
the history of this disorder.  We have additionally noted the 
veteran's complaints of right foot discomfort and his 
assertions that this disorder is essentially more disabling 
than currently evaluated.

Regulations define disabilities of the musculoskeletal system 
as primarily the inability, due to damage or infection in 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  38 C.F.R. § 4.40 (2006).

Disabilities of the joints consist of reductions in the 
normal excursion of movements in different planes.  
Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing.  38 C.F.R. § 4.45 (2006).

The veteran's service-connected residuals of a fracture of 
the second toe of the right foot are rated by the RO as 
noncompensable under Diagnostic Code 5284 of the rating 
schedule.  38 C.F.R. § 4.71a, Diagnostic Code 5284.

Diagnostic Code 5284 governs ratings for impairment of the 
foot.  In this regard, the Board points out that the 
veteran's service-connected residuals for a fractured right 
second toe are rated based upon the severity of a general 
injury to the foot.  "Other" foot injuries of moderate 
severity warrant the assignment of a 10 percent disability 
evaluation.  Evidence of a foot injury causing moderately 
severe residuals will result in the assignment of a 20 
percent disability evaluation.  Evidence of a foot injury 
causing severe residuals warrants a 30 percent disability 
rating.  Diagnostic Code 5284.

The General Counsel for VA, in a precedent opinion dated 
August 14, 1998 (VAOPGCPREC 9-98) held that if a disability 
rating was established under Diagnostic Code 5284, the 
availability of a separate rating under Diagnostic Code 
5003/5010 and the applicability of sections 4.40, 4.45, and 
4.59 depend upon the manifestations compensated under 
Diagnostic Code 5284.

The General Counsel noted that Diagnostic Code 5284 is a more 
general Diagnostic Code under which a variety of foot 
injuries may be rated; that some injuries to the foot, such 
as fractures and dislocations for example, may limit motion 
in the subtalar, midtarsal, and metatarsophalangeal joints; 
and that other injuries may not affect range of motion.  Thus 
General Counsel concluded that, depending on the nature of 
the foot injury, Diagnostic Code 5284 may involve limitation 
of motion and, therefore, require consideration under 
sections 4.40 and 4.45.  VAOPGCPREC 9-98.

The Board recognizes that the Court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995) held that, where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  38 C.F.R. §§ 4.40, 4.45.  The provisions 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and/or impaired ability to execute skilled 
movement smoothly, and pain on movement, swelling, deformity, 
or atrophy of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are also related considerations.  Id.  Within 
this context, a finding of functional loss due to pain must 
be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

The Board notes, however, that the Court has held that 
section 4.40 does not require a separate rating for pain but 
rather provides guidance for determining ratings under other 
diagnostic codes assessing musculoskeletal function.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

In this case, the objective medical evidence of record shows 
that the veteran's service-connected fracture residuals of 
the right second toe are healed with no functional limitation 
with normal activity.  The veteran's VA examiner in December 
2003 noted that the veteran had a slight limp on the right 
foot.  However, the VA examiner also observed that the 
veteran had symptoms of metatarsalgia that were unrelated to 
his service-connected right foot disorder, and that the 
service-connected right second toe was essentially 
asymptomatic.  In essence, the probative medical evidence 
reflects that the veteran's service-connected fracture 
residuals are essentially asymptomatic and are, at most, 
mild.  The veteran's complaints of right foot discomfort 
appear to be attributable to his nonservice-connected 
metatarsalgia.  Range of motion testing does not support a 
finding of any functional impairment involving the right 
foot, especially impairment resulting from the service-
connected disability on normal activity or due to pain on use 
or during flare-ups.  The evidence shows that the veteran has 
subjective complaints regarding foot impairment as a result 
of pain, but clinical findings are entirely negative of any 
abnormality.  Under these circumstances, the Board finds that 
the veteran's service-connected disability simply is not 
disabling to a degree to warrant a higher evaluation than 
that currently assigned by the RO under the rating schedule.

In reaching this decision the Board has considered the 
provisions of 38 C.F.R. § 4.40 and § 4.45 and the role that 
pain may play in functional loss as to the affected body 
part.  However, pain attributable to the service-connected 
disability resulting in functional loss is not objectively 
demonstrated.  See DeLuca v. Brown, supra.

The preponderance of the objective evidence of record is 
against the veteran's claim for a compensable rating for his 
service-connected right second toe disability.  In reaching 
the above decision, the Board has considered the doctrine of 
granting the benefit of the doubt to the appellant but does 
not find that the evidence is approximately balanced such as 
to warrant its application.

3. Both Disabilities

The Board has considered whether the case should be referred 
for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2006).  In this respect, there has been no 
evidence submitted to show that the right second toe and 
bilateral hearing loss disabilities, alone, have caused 
marked interference with employment or necessitated frequent 
periods of hospitalization.  Therefore, the Board finds that 
the criteria for submission for an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 237 (1996); Floyd v. Brown, 9 Vet. App. 
88 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Service connection for tinnitus is denied.

An initial compensable evaluation for bilateral hearing loss 
is denied.

A compensable evaluation for residuals of a fracture of the 
distal portion of the second toe of the right foot is denied.


REMAND

By a rating decision dated in October 1998, the RO originally 
denied the veteran's claim seeking entitlement to service 
connection for diabetes.  No timely appeal was filed in the 
one year following the date of mailing of notification of 
that unfavorable decision and it became final.  38 U.S.C.A. § 
7105(c) (West 2002).

A request from the veteran to reopen his claim for service 
connection for diabetes mellitus type II was received by the 
RO in July 2001.  A rating decision dated in July 2002 denied 
the veteran's claim for service connection.  However, this 
rating decision, and the July 2003 statement of the case, did 
not acknowledge that the claim had been finally adjudicated 
in October 1998.  While the July 2003 statement of the case 
provided the laws and regulations governing the finality of 
prior unappealed rating decisions, neither this document nor 
the July 2002 rating decision address the question of whether 
new and material evidence had been received to reopen the 
veteran's previously denied claim.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2006).  As a result, the RO 
improperly considered the veteran's claim for service 
connection for diabetes mellitus type II on a de novo basis 
rather than as an attempt to reopen, which requires the 
submission of new and material evidence, thereby warranting 
remand for correction of this jurisdictional defect.  See, 
e.g., Fulkerson v. West, 12 Vet. App. 268, 269-70 (1999) (per 
curium) (setting aside a Board decision to enable the Board 
to observe the procedure required by law for reopening of 
final RO decisions) and (citing Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996)).

Moreover, the veteran was not provided the requisite notice 
required by the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002 & Supp. 2006), 
to reopen a previously denied claim.  The Board notes that on 
March 31, 2006, the Court issued a decision in the appeal of 
Kent v. Nicholson, 20 Vet. App. 1 (2006), which held, in 
pertinent part, that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) require the VA by way of a specific notice 
letter to (1) notify the claimant of the evidence and 
information necessary to reopen the claim, (i.e., describe 
what new and material evidence is); (2) notify the claimant 
of the evidence and information necessary to substantiate 
each element of the underlying service connection claim; and 
(3) notify the claimant of what specific evidence would be 
required to substantiate the element or elements needed for 
service connection that were found insufficient in the prior 
denial on the merits. Review of the record does not reveal 
that the veteran was provided with a notice letter of such 
specificity, and this notice must be provided prior to the 
adjudication of this issue.  See Mayfield v. Nicholson, 
supra.

Additionally, the veteran testified at his hearing that his 
private physician, Dr. T. informed him by letter that his 
diabetes was plausibly related to service.  The veteran, 
however, has not submitted this letter to VA for review in 
connection with his current claim.

In view of the above, this matter is REMANDED to the RO/AMC 
for the following actions:  

1.  The RO/AMC should supply the veteran 
with corrective notice under 38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2006) and 
38 C.F.R. § 3.159(b) (2006), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim here being 
remanded, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App 
473 (2006).  

2.  The RO/AMC's corrective VCAA notice 
under 38 U.S.C.A. § 5103(a) should also 
(a) notify the veteran of the evidence 
and information necessary to reopen the 
claim, (i.e., describes what new and 
material evidence is under the standard 
in effect prior to August 29, 2001); and 
(b) notify him of what specific evidence 
would be required to substantiate the 
element or elements needed to grant his 
service connection claim (i.e., medical 
evidence showing an etiologic 
relationship between any diagnosed 
diabetes mellitus disorder and the 
veteran's period of service), consistent 
with Kent v. Nicholson, 20 Vet. App. 1 
(2006).

2.  The RO/AMC should request that the 
veteran submit any pertinent statement 
from(s) his private physician(s) 
regarding the relationship between his 
current diabetes mellitus and his 
military service for association with his 
claims file. 

3.  Thereafter, the RO/AMC should again 
review the veteran's claim for the 
purpose of determining whether, since the 
October 1998 rating decision, new and 
material evidence was received to reopen 
the veteran's claim for service 
connection for diabetes mellitus, in 
accordance with the provisions of 
38 C.F.R. § 3.156(a) (effective prior to 
August 29, 2001).  If the determination 
remains adverse to the veteran, he and 
his representative should be furnished 
with a supplemental statement of the case 
(SSOC).  The SSOC should contain notice 
of all relevant actions taken on the 
claims, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal since the 
August 2004 SSOC.  An appropriate period 
of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no Acton 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



______________________________________________
D.J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board is appealable to the Court.  This remand is in 
the nature of a preliminary order and does not constitute a 
final decision of the Board on the merits of the appeal. 38 
C.F.R. § 20.1100(b) (2006).





 Department of Veterans Affairs


